                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  WILLIAM D. HAMBY, JR.,                        )
                                                )
               Plaintiff,                       )
                                                )            No. 3:19-CV-077-CLC-DCP
  v.                                            )
                                                )
  NURSE SHEPPARD,                               )
                                                )
               Defendant.                       )

                                    JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Plaintiff’s motion to

 voluntarily dismiss this action [Doc 59] is GRANTED to the extent that this pro se prisoner’s

 complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED.             Because the Court

 CERTIFIED in the memorandum opinion that any appeal from this dismissal would not be taken

 in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma

 pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.

        ENTER:

                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE



 ENTERED AS A JUDGMENT
     s/ John L. Medearis
    CLERK OF COURT




Case 3:19-cv-00077-CLC-DCP Document 62 Filed 08/25/20 Page 1 of 1 PageID #: 346
